Filed 3/18/14 P. v. Montalvo CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064314

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD245566)

ARDEN AGUILERA MONTALVO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Jeffrey F.

Fraser, Judge. Affirmed.

         Steve J. Carroll, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for the Plaintiff and Respondent.



                                                 INTRODUCTION

         Arden Aguilera Montalvo pleaded guilty to assault with force likely to produce

great bodily injury (Pen. Code, § 245, subd. (a)(4)). The court sentenced him to a
negotiated term of two years in prison. The court awarded him 81 days of presentence

custody credit, consisting of 41 days of actual custody credit and 40 days of conduct

credit.

          Montalvo appeals. His appointed appellate counsel filed a brief requesting we

independently review the record for error. (See People v. Wende (1979) 25 Cal.3d 436,

441-442.) Having done so and having identified no reasonably arguable appellate issues,

we affirm the judgment.

                                      BACKGROUND

          Montalvo and two accomplices beat up a man. All of the parties were incarcerated

at the time. Montalvo was incarcerated because he was serving a sentence in another,

unrelated case. His sentence in the other case ended two days after he pleaded guilty in

this case. Following In re Rojas (1979) 23 Cal.3d 152, 154, which held a criminal

defendant may not receive presentence custody credit for time spent simultaneously

serving a sentence in a prior unrelated case, the court limited its award of presentence

custody credit to the time Montalvo spent in custody after he completed his sentence in

the other case.

                                        DISCUSSION

          Appointed appellate counsel filed a brief summarizing the facts and proceedings

below. Counsel presented no argument for reversal and instead requested we review the

record for error as mandated by People v. Wende, supra, 25 Cal.3d at pages 441-442.

Consistent with Anders v. California (1967) 386 U.S. 738, 744, counsel identified the



                                              2
following possible, but not reasonably arguable issue: Whether Montalvo was entitled to

additional presentence custody credit?

      We granted Montalvo permission to file a supplemental brief on his own behalf.

He did not do so.

      As requested by counsel, we reviewed the record for error and did not find any

reasonably arguable appellate issues. Montalvo has been competently represented by

counsel on this appeal.

                                     DISPOSITION

      The judgment is affirmed.


                                                                   MCCONNELL, P. J.

WE CONCUR:


HUFFMAN, J.


O'ROURKE, J.




                                           3